 



EXHIBIT 10.102
AMENDMENT GAAMD-STAR072307-01 to
PROVIDER MASTER SERVICES AGREEMENT
This Amendment GAAMD-STAR072307-01 effective as of July 29, 2007 between StarTek
USA, Inc. (“StarTek”), a Delaware corporation, and AT&T Mobility LLC, (“AT&T
Mobility”)a Delaware limited liability company, on behalf of itself and its
Affiliates, amends that certain Provider Master Service Agreement dated
January 1, 2002.
RECITALS
WHEREAS, AT&T Wireless Services, Inc. and StarTek entered into a Provider Master
Service Agreement on January 1, 2002 (the “MSA”);
WHEREAS the parties agree that AT&T Wireless Services, Inc. may assign the MSA
and all statements of work there under to AT&T Mobility;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the MSA;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA as follows:

  1.   The MSA is hereby assigned from AT&T Wireless Services, Inc. to AT&T
Mobility LLC, which assumes all rights and obligations thereunder.

  2.   Section 8. “Term and Extension of Relationship” of the MSA is hereby
deleted in its entirety and it is replaced with the following:

“8. Term and Extension of Relationship
This MSA is effective as of March 21, 2002 (‘Effective Date’) and ends on
September 29, 2007.”

  3.   Except as amended by this Amendment GAAMD-STAR072307-01, the MSA and all
responsibilities are not otherwise modified, revoked or superseded and remain in
full force and effect.

IN WITNESS WHEREOF, the parties execute this Amendment as of the date stated
above.

     
AT&T Services, Inc.
on behalf off AT&T Mobility LLC
  StarTek USA, Inc.
 
   
By: /s/ George Atchison
  By: /s/ Patrick Hayes
 
   
Printed Name: George Atchison
  Printed Name: Patrick Hayes
 
   
Title: Senior Contract Manager
  Title: COO
 
   
Date: 7/30/07
  Date: 27 July 2007

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

 



--------------------------------------------------------------------------------



 



AMENDMENT GAAMD-STAR072307-05 To
STATEMENT OF WORK
This Amendment GAAMD-STAR072307-05 effective as of the date it has been signed
by both parties (“Effective Date”), between StarTek USA, Inc. (“StarTek”), a
Delaware corporation, and AT&T Mobility LLC, (“AT&T Mobility”)a Delaware limited
liability company, on behalf of itself and its Affiliates, amends that certain
Provider Master Service Agreement dated January 1, 2002, as amended.
RECITALS
WHEREAS, AT&T Wireless and StarTek entered into a Provider Master Service
Agreement on January 1, 2002 (the “MSA”);
WHEREAS AT&T Wireless and StarTek agreed to assign the Master Services Agreement
to AT&T Mobility;
WHEREAS AT&T Wireless executed Amendment No. 001 dated April 1, 2004
incorporating a Statement of Work (“SOW”) to provide services to AT&T Wireless;
WHEREAS AT&T Mobility and StarTek desire to amend the term of the of the SOW;
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein, the parties agree to amend the MSA and SOW as follows:
1. Section IV. “Term” of the SOW is hereby deleted in its entirety and it is
replaced with the following:
“IV. ‘Term’ This SOW shall begin on April 1, 2004 (“Effective Date”) and end on
September 29, 2007.”
2. Except as amended by this Amendment GAAMD-STAR072307-05, the SOW is not
otherwise modified, revoked or superseded and remain in full force and effect.
IN WITNESS WHEREOF, the parties execute this Amendment as of the Effective Date.

     
AT&T Services
on behalf of AT&T Mobility LLC
  StarTek USA, Inc.
 
   
By: /s/ George Atchison
  By: /s/ Patrick Hayes
 
   
Printed Name: George Atchison
  Printed Name: Patrick Hayes
 
   
Title: Senior Contract Manager
  Title: COO
 
   
Date: 8/1/2007
  Date: 27 July 2007

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
AT&T Mobility, StarTek, their affiliated
companies and their third party representatives, except under written Agreement
by the contracting Parties.

 

 